 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOEL VELTKAMP,

 9                              Plaintiff,                  Case No. C19-5518-MLP

10          v.                                              ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14          Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

15   in regard to Plaintiff’s application for disability benefits under Titles II and XVI of the Social

16   Security Act be REVERSED and REMANDED to the Commissioner of Social Security for a de

17   novo hearing pursuant to sentence four of 42 U.S.C. § 405(g). Upon remand, the Administrative

18   Law Judge will further evaluate the claimant’s mental impairments, further evaluate the

19   claimant’s residual functional capacity, further evaluate whether there was medical

20   improvement, and if warranted obtain supplemental vocational evidence. Plaintiff shall have the

21   opportunity to submit new evidence.

22   \\

23   \\




     ORDER - 1
 1          Upon proper presentation, Plaintiff will be entitled to reasonable attorneys’ fees under the

 2   Equal Access to Justice Act, 28 U.S.C. §2412 et seq.

 3          Dated this 11th day of December, 2019.


                                                          A
 4

 5                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
